Citation Nr: 1714963	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-38 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hearing loss, and if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1965 to June 1969, to include time served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to service connection for B-cell leukemia as shown in the electronic claims file.  Such appeal is contained in the appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court)'s decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to entitlement to service connection for B-cell leukemia will be the subject of a later Board decision, if ultimately necessary.

The Veteran also perfected appeals as to the issues of entitlement to service connection for sleep apnea and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.  He requested a hearing before the Board in Washington D.C. relating to these issues, and that appeal is currently awaiting scheduling of a hearing commensurate with the docket date of that appeal.  

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2004 rating decision denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not file a timely appeal with that decision, and no new and material evidence was submitted to VA within the appeal period.  

2.  Evidence received since the July 2004 rating decision is new, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.

3.  The probative, competent evidence supports a finding that the Veteran's bilateral hearing loss is related to active duty service.  


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in July 2004.  However, the Veteran did not file a timely appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

Upon review, it appears that the RO reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the July 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss because the evidence did not show a nexus between the Veteran's hearing loss and active duty service.  Thus, for the Veteran's claims to be reopened, new evidence must have been added to the record since the July 2004 rating decision that addresses these bases or supports new theories of entitlement.  

Evidence submitted and obtained since the July 2004 rating decision includes VA treatment records, private treatment records, and lay evidence.  The Veteran submitted positive nexus opinions from private treatment providers Dr. N.S. and Dr. G.M., who indicated that the Veteran's bilateral hearing loss and hypertension were related to active duty service.  The Veteran also submitted statements describing his hearing loss, specifically how it began when he worked as an air traffic controller during service, as well as medical studies to address how air traffic control work is related to hearing loss.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record in July 2004, and the evidence is material because it relates to unestablished facts necessary to substantiate the underlying service connection claim.  Specifically, the evidence addresses whether the Veteran's bilateral hearing loss is related to active duty service.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-513.  

Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Bilateral hearing loss is considered an organic disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that his bilateral hearing loss is due to acoustic trauma while serving as an air traffic controller during active duty service.  The Board notes that the Veteran continued his position as an air traffic controller after service as well.  He asserts that his position required him to work everyday alongside radios, headsets, loud speakers, and intercoms with frequent communication with other air traffic facilities; he asserts that the equipment made noise constantly.  

The RO has conceded that the Veteran has a current hearing loss disability for service connection purposes, and his most recent audiometric testing from March 2016 suggests that the Veteran has moderate to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for bilateral hearing loss.  The Veteran's separation audiometric testing revealed only high frequency hearing loss in the right ear.  However, the Veteran's service personnel records indicate that he was worked as a communications specialist.  As noted, the Veteran reports that he was regularly exposed to high noise levels during service doing air traffic control.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

With respect to a nexus between the Veteran's bilateral hearing loss and the in-service noise exposure, the only nexus opinions are from the Veteran's private treatment providers.  The Veteran's private treatment provider, Dr. N.S., submitted several statements in July 2008 September 2010 indicating that the Veteran's hearing loss could be related to his position as an air traffic controller during service.  The September 2010 statement indicated that when the Veteran entered service his hearing was good but that he currently had significant high frequency hearing loss.  Given the speculative nature of these statements the Board has afforded them little probative value.  

Additionally, in July 2008 the Veteran's audiologist, Dr. G.M., reviewed the Veteran's file and found that the Veteran had normal hearing on induction and that his progressive noise-induced hearing loss developed while on active duty during the Vietnam conflict, and that his hearing significantly deteriorated upon discharge.  The Board affords great probative weight to this opinion.  The opinion is based on sound rationale to include treatment notes and a review of the Veteran's medical history.  Doctor G.M. also had a treatment relationship with the Veteran, and his opinion is consistent with the Veteran's assertions and the circumstances of his service.  

Given the above, the Board finds the probative, competent evidence demonstrates that the Veteran currently has a hearing loss disability that is causally or etiologically related to active duty service.  Therefore, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for bilateral hearing loss is granted.




REMAND

Remand is necessary for the remaining issue of entitlement to service connection for COPD.  

The record does not show that the Veteran underwent a VA examination in connection with this claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Shade, 24 Vet. App. at 117.  

The Veteran's pulmonologist Dr. S.C. indicated that the Veteran suffered from COPD, and that he had been in treatment with the provider since July 2009.  The record reveals that the Veteran also sought treatment for an upper respiratory infection and sore throat during service.  The Veteran submitted lay statements (to include buddy statements) describing respiratory difficulty since service.  Doctor S.C. indicated that the Veteran's respiratory difficulty was possibly due to herbicide exposure.  In addition, in a September 2010 letter, Dr. N.S. relayed her belief that it is conceivable that the Veteran's COPD is related to the time he spent in the service.  
COPD is not among the diseases linked to presumptive service connection for herbicide exposure.  38 C.F.R. § 3.307.  

While the above opinions are speculative in nature they do suggest a nexus between the Veteran's current COPD and service.  As there is no competent medical opinion of record pertaining to this issue, the Board finds that remand for a VA examination is warranted to ascertain whether his COPD is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his COPD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD began in service, was caused by service, or is otherwise related to service.   This opinion should consider the Veteran's lay statements and the opinions submitted by Dr. N.S. and Dr. S.C. suggesting that the Veteran's COPD could be related to herbicide agent exposure.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

2.  After all development has been completed readjudicate the issue of entitlement to service connection for COPD.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


